PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                    No. 94-5861
JAMES CEDRIC HAYDEN, a/k/a
Reginald James Wilder,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                    No. 94-5871
TOMEL K. LUCAS, a/k/a Angelo
Berlin,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                    No. 94-5877
REGINALD EUGENE HAYDEN, a/k/a
Bubba,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Chief District Judge.
(CR-94-78-R)

Argued: February 2, 1996
Decided: May 31, 1996

Before WILKINSON, Chief Judge, and RUSSELL and
MURNAGHAN, Circuit Judges.

_________________________________________________________________

Affirmed in part and reversed in part by published opinion. Judge
Murnaghan wrote the opinion, in which Chief Judge Wilkinson and
Judge Russell joined.

_________________________________________________________________

COUNSEL

ARGUED: Terry N. Grimes, KING, FULGHUM, SNEAD, NIXON
& GRIMES, P.C., Roanoke, Virginia, for Appellant Reginald Hay-
den; Deborah S. Caldwell-Bono, Roanoke, Virginia, for Appellant
James Hayden; Paul S. Brenner, New York, New York, for Appellant
Lucas. Ray B. Fitzgerald, Jr., Assistant United States Attorney, Char-
lottesville, Virginia, for Appellee. ON BRIEF: Robert P. Crouch, Jr.,
United States Attorney, Cynthia R. Micklem, Law Intern, T.C. Wil-
liams School of Law, Charlottesville, Virginia, for Appellee.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

A jury convicted Reginald Hayden, James Hayden, and Tomel
Lucas (collectively "the defendants") of conspiracy to possess with
the intent to distribute crack cocaine, among other drug-related
offenses. The defendants appeal their convictions and sentences on
various grounds. We affirm all convictions and sentences, with the
exception of James Hayden's conviction and sentence under 18
U.S.C. § 924(c) for using or carrying a gun during and in relation to
drug trafficking on June 11, 1994. On that conviction, we reverse.

                    2
I.

The defendants were all members of a drug conspiracy trafficking
cocaine from New York City to Roanoke, Virginia. The leader, James
Hayden ("James"),1 would arrange to obtain cocaine in New York and
then to transport it to Roanoke. Once the drugs arrived in Roanoke,
James and Tomel Lucas ("Lucas") would cook and package the pow-
der cocaine into "crack cocaine." Reginald Hayden ("Reginald") pur-
chased crack cocaine from James and then distributed the crack
cocaine to various individuals. James and Lucas would also distribute
the crack cocaine to various buyers including a confidential infor-
mant, Christopher Powell ("Powell").

A jury convicted all defendants of conspiracy to possess crack
cocaine with the intent to distribute. Additionally, the jury convicted
James of two counts of distribution of crack cocaine, two counts of
possession with intent to distribute crack cocaine, and two counts of
using or carrying a firearm during and in relation to a drug trafficking
crime. They also convicted Lucas of one count of possession with
intent to distribute crack cocaine.

The sentencing judge found that Reginald was a career offender
pursuant to U.S.S.G. § 4B1.1 and sentenced him to 360 months.
James received 592 months and Lucas 168 months.

II.

The defendants raise numerous grounds for appeal. We address
each in turn.

A. Removal of Juror

The defendants (collectively) contend that the district court erred
when it refused to grant their motion for a mistrial following the
removal of the only African-American juror from the panel during the
presentation of evidence. During the voir dire, the judge asked the
_________________________________________________________________
1 In order to distinguish James Hayden from Reginald Hayden, we refer
to the two men by their first names "James" and "Reginald."

                    3
potential jurors if they knew any of the witnesses. The only African-
American, James Williams ("Williams"), answered that he did not. It
then developed, however, that Williams knew Powell, a government
informant and witness. However, Williams knew Powell only by his
street name "Champ" and thus had not recognized the name Powell.
Despite recognizing Powell when he testified the first day of trial,
Williams did not speak up. Powell, however, told a prosecutor that he
knew Williams. On the third day of trial, the district judge called Wil-
liams to the stand and out of the presence of the jury asked him if he
knew Powell. Williams admitted that he knew Powell. Williams, a
hair dresser, stated that he had cut Powell's hair. The judge therefore
dismissed Williams as a juror and replaced him with an alternate.

The defendants moved for a mistrial, which the district judge
denied. We review a district court's refusal to grant a mistrial for
abuse of discretion. United States v. West, 877 F.2d 281, 287-88 (4th
Cir. 1989), cert. denied, 493 U.S. 869 (1989), and cert. denied, 493
U.S. 959 (1989), and cert. denied, 493 U.S. 1070 (1990). In order to
demonstrate an abuse of discretion, the defendants must show preju-
dice. Id. at 288.

The defendants argue that the presence of a juror who knew a wit-
ness prejudiced them even though the juror was dismissed before
deliberations began. In exercising its discretion to grant a mistrial, the
district court should consider whether there are less drastic alterna-
tives to a mistrial that will eliminate any prejudice. United States v.
Smith, 44 F.3d 1259, 1268 (4th Cir.), cert. denied, 115 S. Ct. 1970
(1995). In the instance of a biased juror, that juror "can be dismissed
and replaced with an alternate juror." United States v. Thompson, 744
F.2d 1065, 1068 (4th Cir. 1984); Fed.R.Crim.P. 24(c). Here, the judge
did just that--he removed the juror and replaced him with an alternate
juror, a measure which eliminated the prejudice of the juror knowing
a witness, but did not necessitate the expense and delay of a mistrial.
We therefore find no prejudice.

The defendants also argue that dismissal of the only African-
American on the jury could have led the remaining jurors to conclude
that the dismissed juror was untrustworthy and, by implication, that
the defendants, who were also African-American, were also untrust-
worthy. We disagree. Dismissal of a juror does not necessarily mean

                     4
that the juror is untrustworthy. The district judge explained the dis-
missal of Williams to the jury. Furthermore, Williams's dismissal was
necessary to avoid the prejudice created by a biased juror. We there-
fore do not find that the district court abused its discretion in dismiss-
ing Williams and refusing to grant a mistrial.

B. Motion for Acquittal

The defendants (collectively) argue that the government failed to
meet its burden to prove beyond a reasonable doubt each element of
the offense as required by In re Winship, 397 U.S. 358 (1970). A
reviewing court must uphold a conviction if "after viewing the evi-
dence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond
a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979)
(emphasis in original). Based on a review of the record, we find that
there was sufficient evidence to convict the defendants on each count
for which the jury found them guilty.

C. Sentencing Disparity Between Crack Cocaine
and Powder Cocaine

The defendants (collectively) also argue that their sentences should
be reversed because Congress's decision to punish convicted crack
cocaine dealers more severely than powder cocaine dealers lacks any
rational basis and, therefore, is unconstitutional. The Fourth Circuit
has reviewed that precise issue in the past and found that "Congress
could rationally have concluded that distribution of cocaine base
[crack] is a greater menace to society than distribution of cocaine
powder and warranted greater penalties because it is less expensive
and, therefore, more accessible, because it is considered more addic-
tive than cocaine powder and because it is specifically targeted
toward youth." United States v. Thomas, 900 F.2d 37, 39-40. (4th Cir.
1990). Many other circuits have also upheld the sentencing disparity
between crack cocaine and powder cocaine. See , e.g., United States
v. Singleterry, 29 F.3d 733, 740 (1st Cir.), cert. denied, 115 S. Ct. 647
(1994); United States v. Stevens, 19 F.3d 93, 97 (2d Cir. 1994);
United States v. Reece, 994 F.2d 277, 278-79 (6th Cir. 1993) (per
curiam); United States v. Williams, 982 F.2d 1209, 1213 (8th Cir.
1992); United States v. Frazier, 981 F.2d 92, 95 (3d Cir. 1992) (per

                     5
curiam), cert. denied, 113 S. Ct. 1661 (1993); United States v.
Lawrence, 951 F.2d 751, 754-55 (7th Cir. 1991); United States v.
Galloway, 951 F.2d 64, 65-66 (5th Cir. 1992) (per curiam).

The defendants argue that a recent report by the United States Sen-
tencing Commission which concludes that the disparity is not rational
should change the court's decision on the matter. A Sentencing Com-
mission report does not change our earlier holdings. Furthermore,
Congress rejected the Sentencing Commission's report and recom-
mendation and refused to change the disparity in crack cocaine versus
powder cocaine sentences. Thus, we find the defendants' arguments
as to the sentencing disparity without merit.

D. Reginald Hayden's Request for a Mistrial

The defendants--individually--also raise a number of grounds for
appeal. Reginald contends that the district court erred by failing to
declare a mistrial after a government witness mentioned his prior
imprisonment. Monique Taylor, Reginald's daughter, mentioned dur-
ing her testimony that Reginald had been in prison. 2 The defense
immediately objected and the district judge instructed the jury to dis-
regard Taylor's testimony.3 Reginald's counsel moved for a mistrial
which the district judge denied.
_________________________________________________________________
2 The precise colloquy proceeded as follows:

         Q. Did Mr. James Hayden come and stay with you with your
         permission--

         A. Yeah.

         Q. -- for a few days early in the spring?

         A. Yeah.

         Q. When was that?

         A. I think it was around March 5th. It was after my birthday,
         two days after my birthday.

         Q. And his reason for being in town was what?

          A. He had came because my father had just got out of prison.
          He came to, you know, see how --
3 The district judge cautioned:

         All right. Ladies and gentlemen, disregard the statement of why
         Mr. James was down to see Reginald Taylor or Reginald Hay-
         den. That should not have come out in the evidence and I just ask
         you to disregard it.

                    6
As stated earlier, we review a district court's refusal to grant a mis-
trial for abuse of discretion. West, 877 F.2d at 287-88. In order to
demonstrate an abuse of discretion, the defendants must show preju-
dice. Id. at 288.

In similar cases, where a passing and brief remark was made refer-
encing a prior criminal record, but then a curative instruction was
issued, the Fourth Circuit has held that "no prejudice exists . . . if the
jury could make [an] individual guilt determination by following the
court's cautionary instructions." United States v. Dorsey, 45 F.3d 809,
816 (4th Cir.), cert. denied, 115 S. Ct. 2631 (1995). Indeed, the court
has recognized that:

          [w]hile we have reversed convictions in cases where evi-
          dence of other crimes had been improperly presented, in
          those cases the inadmissible evidence was not only prejudi-
          cial, but had been purposely introduced by the prosecution
          . . . Absent such misconduct on the part of the Government
          counsel, the courts generally have discerned no reversible
          error where the trial court has acted promptly in sustaining
          an objection and advising the jury to disregard the testi-
          mony.

Id. at 817 (citation omitted).

The remark was brief, not repeated, and the trial court immediately
sustained an objection and advised the jury to discount the testimony.
The defendants, however, allege that the remark came out in response
to a leading question by the prosecutor. We do not find that the
remark was made in response to a leading question; nor do we find
that Reginald suffered any prejudice in light of the cautionary instruc-
tions.

                     7
E. Rule 404(b) Material Against James Hayden

James argues that the court erred when it admitted evidence that he
had written a threatening letter to a witness.4 Additionally, he objects
to evidence that he telephoned Powell to threaten Powell and his fam-
ily if Powell testified.5 James argues that the letter and telephone con-
versation constituted impermissible evidence under Rules 404(b) and
403 of the Federal Rules of Evidence and, therefore, that the judge
erred by allowing them in as evidence. The admission of evidence by
the district court under Rule 404(b) may be overturned only for an
abuse of discretion. United States v. Mark, 943 F.2d 444, 447 (4th
Cir. 1991).

Rule 404(b) prohibits evidence of other crimes or bad acts to show
bad character and propensity to violate the law. However, evidence
of other bad acts is admissible for certain purposes unrelated to a
defendant's bad character, such as "proof of motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake
or accident." Fed.R.Evid. 404(b). Evidence of witness intimidation is
admissible to prove consciousness of guilt and criminal intent under
Rule 404(b), if the evidence (1) is related to the offense charged and
(2) is reliable. See United States v. Billups, 692 F.2d 320, 330 (4th
Cir. 1982), cert. denied, 464 U.S. 820 (1983).
_________________________________________________________________
4 The letter read as follows:

           That's right. It's me mother fucker. If I get close to you just one
           time, I am going to pull your neck off of your fucking shoulders
           and shit down your punk ass neck. Yeah you took my dope and
           didn't pay me. So you better be worried about a conspiracy
           charge. You have fucked so many people around in this jail and
           in this town. So you better watch your back because you don't
           know when it comes. But you can be sure that it's coming. And
           when it does the blood is going to flow. So get ready to join your
           nasty stinking dead ass wife. You sorry mother fucker. Boo. I
           know you hear me coming.
5 In the telephone conversation, the caller stated:

          I don't care if this telephone is wired, and I don't care if your
          buddy, Tom, is listenin. If I get any time out of this . . . I'm
          gonna get you, your family and your baby.

                     8
James argues that the evidence was unreliable as to the letter. He
contends that there was no proof that he, James Hayden, had actually
written the letter. There was no handwriting analysis, nor were there
any fingerprints, and the letter was not signed--it was sent anony-
mously. The letter's content, however, pointed to James as its author.
The letter referred to the recipient as owing the writer money for
drugs unpaid for. The recipient of the letter testified that James Hay-
den was the only person to whom he had ever owed drug money and
about whom he was planning to testify. Thus, the recipient established
the identity of the writer of the letter to a fairly reliable degree. As
for the telephone conversation, Powell was able to identify the voice
as James.

James also argues that even if the letter and the telephone conver-
sation were admissible under 404(b), they were inadmissible under
Rule 403. Rule 403 prohibits evidence where its probative value is
substantially outweighed by its prejudicial effect.

James argues that the prejudicial effect of the telephone conversa-
tion and the foul language of the letter far outweighed any probative
value. The probative value of James's threats, however, were not min-
imal as he contends. The threats went directly to establish criminal
intent and guilty consciousness. Thus, the probative value outweighed
the prejudicial effect of the statements.

F. Amount of Drugs Attributed to James Hayden

James argues that the district court incorrectly attributed too many
drugs to him. We have reviewed the record and find that the district
court did not err in its calculation of the drugs attributable to James
Hayden.

G. Two-level Enhancement of James Hayden's Offense Level
for Obstruction of Justice

The district court enhanced James's sentence by two levels for
obstruction of justice based on the threatening letter and the telephone
conversation where he attempted to discourage witnesses from testify-
ing. As for the letter, James argues that the letter was anonymous and

                     9
that there is no proof that he was the one who sent it. As previously
explained, based on the letter recipient's testimony and the content of
the letter, a trier of fact could reasonably infer that James wrote the
letter.

As for the phone call, James argues that it is not obstruction of jus-
tice for an individual to caution a potential witness against perjury. As
evidence of his innocence, James points out that he prefaced his threat
with "you know that is not my voice on the tape [referring to one of
the tapes of a drug deal]." James's argument is absurd. He threatened
Powell and his family if Powell testified. That is not the action of an
innocent man warning against perjury, but of someone obstructing
justice by threatening a witness.

H. Tomel Lucas's Motion for Severance

Lucas argues that the court committed reversible error in his case
by denying his motion for a severance. Lucas contends that he suf-
fered irreparable prejudice because the evidence against him was min-
imal when compared to his co-defendants and because the majority
of prejudicial testimony did not apply to him, especially the evidence
regarding James's threats to witnesses.6 In particular, he relies on the
fact that the judge failed to give any curative instructions on the Rule
404(b) evidence admitted against James regarding the threats James
made to witnesses.

Rule 8(b) of the Federal Rules of Criminal Procedure provides that
"[t]wo or more defendants may be charged in the same indictment or
information if they are alleged to have participated in the same act or
transaction." In such cases the federal system prefers joint trials
because they promote efficiency and "serve the interests of justice by
avoiding the scandal and inequity of inconsistent verdicts." Zafiro v.
United States, 113 S.Ct. 933, 937 (1993) (quoting Richardson v.
Marsh, 481 U.S. 200, 210 (1987)). Rule 14 of the Federal Rules of
Criminal Procedure, however, provides that joinder, even when
appropriate under 8(b), may be so prejudicial that the defendants
should be tried separately. Id.
_________________________________________________________________
6 Additionally, Monique Taylor testified that Reginald called her and
asked her not to say that he had been in New York.

                     10
The mere showing of prejudice is not enough to require severance.
Zafiro, 113 S.Ct. at 938. Rather, tailoring of relief, if any, for any
potential prejudice resulting from a joint trial is left to the district
court's sound discretion. Id. Thus, the court reviews a district court's
refusal to grant a severance for abuse of discretion. West, 877 F.2d at
287-88. That discretion is abused "only if there[wa]s a serious risk
that a joint trial would [have] compromis[ed] a specific trial right of
one of the defendants, or prevent[ed] the jury from making a reliable
judgment about guilt or innocence." Zafiro , 113 S.Ct. at 938.

Often, less drastic measures, such as limiting instructions, act to
cure any risk of prejudice. Id. Indeed, the government recognized the
curative effect of limiting instructions when arguing against a sever-
ance based on 404(b) materials. Counsel stated "if that [404(b)] evi-
dence is admitted, it's going to be extremely brief and extremely
precise, and the Court could give a limiting instruction pointing out
that Mr. Lucas has not allegedly threatened anybody or tried to alter
anyone's testimony." Following that argument, the court denied the
motion for a severance by concluding that there were no grounds for
severing.

Ultimately, however, the court gave no limiting instructions; but,
none were requested by Lucas's counsel.7 While we do not approve
of the failure to give limiting instructions in a joint trial, the failure
to give them does not per se constitute reversible error as to the dis-
trict judge's refusal to sever the trial.8 Rather, our ultimate inquiry is
whether the trial "compromise[d] a specific trial right of . . . the
defendant[ ], or prevent[ed] the jury from making a reliable judgment
about guilt or innocence." Zafiro, 113 S.Ct. at 938. Under that
inquiry, we find no error in the refusal to grant a motion for sever-
ance.

The evidence against Lucas was fairly strong. Powell testified that
Lucas weighed the crack cocaine as James cooked it. Lucas also,
according to Powell, helped distribute the crack cocaine and made a
_________________________________________________________________
7 The government does not contest that no limiting instructions were
given.
8 James has not appealed the district court's failure to give limiting
instructions.

                     11
trip to New York to purchase cocaine. Other evidence corroborates
Powell's testimony as to Lucas's trip to New York: on an audio tape,
Lucas admitted to traveling to New York to pick up cocaine; one wit-
ness testified that a person with an alias Lucas was known to use had
purchased an airplane ticket to New York and made the trip; and
Monique Taylor testified that she saw Lucas in New York during the
time the alleged trip occurred. Another witness testified that he pur-
chased cocaine from Lucas. Additionally, the case was not so com-
plex that the jury could not separate the evidence as to each
defendant. For those reasons, we find that a jury could have made an
individual determination as to Lucas's guilt and that any "spill-over"
effect from the 404(b) evidence admitted against James did not preju-
dice Lucas.

I. 18 U.S.C. § 924(c) Convictions

James Hayden was convicted of two counts of using and carrying
a firearm during or in relation to a drug trafficking crime in violation
of 18 U.S.C. § 924(c). At oral argument, counsel argued that under
the standard set forth by the Supreme Court in Bailey v. Robinson,
116 S. Ct. 501 (1995), there was insufficient evidence to find James
guilty of carrying or using a firearm on May 14, 1994 and on June
11, 1994.

As to the May 14 count, the evidence consisted of: Powell's testi-
mony that he had seen James with a nine millimeter automatic pistol
which James picked up, placed in his pants, and carried with him
when he went to get cocaine. As to the June 11 count, the evidence
consisted of: (1) two weapons that were found in an apartment, one
of which was seized from the bedroom; (2) the fact that James was
in that apartment on June 11 cooking powder cocaine into crack
cocaine and selling crack from the apartment; (3) taped conversations
from the apartment involving James, Lucas, and Powell discussing
trading cocaine for guns (they were not actually conducting the trade
--just discussing doing so); and (4) evidence that James had carried
a similar gun to the one found in the bedroom during other drug trans-
actions.

In the recent opinion of Bailey v. United States , 116 S. Ct. 501
(1995), the Supreme Court clarified what is necessary to convict a

                     12
defendant under § 924(c)(1) of using a firearm during drug traffick-
ing. In order to demonstrate use, the government must demonstrate
more than mere possession, proximity, and accessibility. "[T]he Gov-
ernment must show active employment of the firearm" by the defen-
dant. Bailey, 116 S. Ct. at 506. Thus, "use" requires actual "use"--
"action and implementation" such as "brandishing, displaying, barter-
ing, striking with, and most obviously, firing or attempting to fire, a
firearm"--not mere possession or intended use. Id. at 506, 508.

As to the June 11 count, the evidence presented by the prosecution
does not meet the Bailey standard for "use." The evidence indicates
only that the gun was stored in a location accessible to James. There
is simply no evidence of active use. See United States v. Garcia, 77
F.3d 274, 276-77 (9th Cir. 1996) (reversing conviction under 18
U.S.C. § 924(c) because the defendant was not actively using a fire-
arm where a machinegun was found in an upstairs bedroom in house
where the defendant was arrested); United States v. Wilson, 77 F.3d
105, 110 (5th Cir. 1996) (same where weapons were seized from a
house owned by the defendant and where drug money was counted
and stored); United States v. Abdul, 75 F.3d 327, 329-30 (7th Cir.
1996) (vacating conviction and sentence under 18 U.S.C. § 924(c)
because the weapon was merely under a bed in the same room as the
defendant and not actively used by him); United States v. Jones, 74
F.3d 275, 276 (11th Cir. 1996) (reversing 18 U.S.C.§ 924(c) convic-
tion and sentence because weapon was merely being stored).

James was charged, however, with both using and"carrying" a fire-
arm, so we must also evaluate whether the evidence was sufficient to
convict him for carrying a firearm. In Bailey the Supreme Court noted
that the "carry" prong of § 924(c)(1) would bring some offenders
under the reach of the statute who would not satisfy the "use" prong.
116 S. Ct. at 509. While the Court did not directly address what was
needed to establish that a defendant "carried" a weapon in relation to
a drug trafficking crime, the Court clearly explained that "use" and
"carry" were distinct and different from mere"possession." "[T]he
inert presence of a firearm, without more, is not enough to trigger
§ 924(c)(1)." Id. at 508. The Court further explained that "[a] defen-
dant cannot be charged under § 924(c)(1) merely for storing a weapon
near drugs or drug proceeds." Id.; see also United States v. Riascos-
Suarez, 73 F.3d 616, 622-23 (6th Cir. 1996) (finding that in order to

                    13
be convicted of carrying a gun under § 924(c)(1), the firearm must be
immediately available for use--on the defendant or within his or her
reach).

The evidence is insufficient to convict James of carrying a firearm
on June 11. The bulk of the evidence consists of testimony that James
possessed the pistol and that it was stored somewhere in a bedroom
where he was on a day he was cooking and distributing crack cocaine.
Additionally, there is evidence that he carried a similar pistol in a
prior drug transaction. That evidence does not support a finding that
the weapon was on James or within his reach available for immediate
use. It merely indicates that James stored a weapon near his drug-
dealing activities. Thus, we reverse James's conviction and sentence
for using and carrying a gun on June 11, 1994.

As to the May 14 conviction, however, the evidence clearly is suf-
ficient to convict James of carrying a pistol. A witness testified that
James picked up a nine millimeter automatic pistol, placed it in his
pants, and carried it with him. In Bailey the Supreme Court explained
in distinguishing "use" from "carry" that "when an offender keeps a
gun hidden in his clothing throughout a drug transaction" that would
constitute carrying a gun for purposes of § 924(c)(1). Id. at 507. Thus
we affirm the May 14 conviction.9

In reviewing the § 924(c) convictions, we considered the United
States' Reply Brief on that matter. Thus, we also grant the motion by
the United States, filed January 22, 1996, to reply to the appellants'
supplemental authority.

Accordingly, we

AFFIRM IN PART AND REVERSE IN PART.
_________________________________________________________________
9 James also argues that the evidence was insufficient to sustain his
convictions for using and carrying a gun during drug trafficking because
there was no credible evidence before the jury that the drugs introduced
to demonstrate drug trafficking were seized from the defendants. We find
that argument meritless.

                    14